 



EXHIBIT 10.1
UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
May 31, 2007
Lester C. Boeckel
10461 E. Prentice Avenue
Englewood, CO 80111
Re: Separation of Employment from UDR, Inc.
Dear Les:
As we have discussed, your employment with UDR, Inc. (the “Company”) will end
effective May 31, 2007 (the “Separation Date”). This letter (this “Letter
Agreement”) reflects our agreement with respect to the separation of your
employment with the Company.
1.      Last Day of Employment. Your last day of employment with the Company
will be May 31, 2007.
2.      Vacation Pay. You will be paid an amount equal to all accrued but unused
vacation up to May 31, 2007. You are entitled to payment of all accrued but
unused vacation whether or not you sign this Letter Agreement. You will not be
entitled to use sick leave, salary continuation or disability benefits after the
Separation Date.
3.      Consideration. In consideration for signing this Letter Agreement the
Company agrees, on the date that this Letter Agreement becomes effective or
enforceable as set forth in Section 7 hereof:
     (a)      You will continue to be paid your base salary ($205,000 annually),
less all required withholdings, in accordance with the Company’s payroll
policies, through December 31, 2007.
     (b)      You may continue to participate in the Company’s group health
insurance plans at the same coverage levels as immediately prior to the
Separation Date. Coverage will continue through the Consolidated Omnibus Budget
Reconciliation Act of 1985 until the first to occur of (i) three (3) years from
the Separation Date or (ii) your employment by a third party (a third party
shall not be deemed to include an entity of which all of the outstanding capital
stock or ownership interests are owned by you ) or (iii) you default in the
payment of or no longer

1



--------------------------------------------------------------------------------



 



continue to pay your portion of the premiums (the “Severance Period”). During
the Severance Period, the Company shall continue to pay its portion of the
premiums and you will pay your portion of the premiums.
     (c)      Subject to approval by the Compensation Committee of the Board of
Directors, to cause 4,469 unvested shares of the Company’s restricted common
stock issued to you under the Company’s 1999 Long-Term Incentive Plan to vest as
of the date this Letter Agreement becomes effective or enforceable as set forth
in Section 7 hereof.
4.      Other Benefits. Except as provided explicitly in this Letter Agreement,
you shall not be entitled to any other or further benefits from Company,
including, without limitation, participation in health and dental insurance
plans, disability and life insurance plans, stock plans, 401(k) plans, and
profit sharing plans.
5.      Expenses. Your expense report for expenses incurred through the
Separation Date must be received within three business days after the Separation
Date. You will be reimbursed for expenses incurred through the Separation Date
in accordance with ordinary Company reimbursement practices and policies. If a
final accounting of these new expenditures indicates that you owe the Company
any amount (e.g., for charges to Company accounts) after your expense reports
have been processed, you must pay such amount within three days after the
Separation Date.
6.      Company Property. You acknowledge that you have returned to the Company
all proprietary Company documents (including copies) and property which you may
possess, including, but not limited to, the following proprietary information of
the Company: files, memoranda, notes, computer-recorded information, personnel
records (except copies of any agreements you may have signed with the Company),
equipment, materials, keys, entry cards, identification, credit cards, and any
other materials of any kind that embodies any confidential or proprietary
information of the Company (and all reproductions thereof).
7.      Revocation. You understand that you have twenty-one (21) days to
consider the preclusive effect of this Letter Agreement prior to executing this
Letter Agreement. You further understand that you may revoke this Letter
Agreement for a period of seven (7) days following your execution of this Letter
Agreement. Any revocation within this period must be submitted, in writing, to:
the Company, c/o W. Mark Wallis, Senior Executive Vice President, and state, “I
hereby revoke my acceptance of the Letter Agreement.” The revocation must be
mailed to the Company, c/o W. Mark Wallis, Senior Executive Vice President, or
his designee, and postmarked within seven (7) days of execution of this Letter
Agreement. This Letter Agreement shall not become effective or enforceable until
the revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Colorado, then the revocation period shall
not expire until the next following day which is not a Saturday, Sunday, or
legal holiday in Colorado.
8.      General Release of Claim and Covenant Not to Sue.
     (a)      In consideration of the benefits provided to you under this Letter
Agreement, and except for the obligations created by this Letter Agreement, you
knowingly and voluntarily

2



--------------------------------------------------------------------------------



 



release and forever discharge the Company and its affiliates, as well as their
respective officers, directors, employees, stockholders, agents, attorneys,
insurers, representatives, assigns and successors, past and present, and each of
them (hereinafter together and collectively referred to as the “Released
Parties”) of, with respect to and from any and all actions, and claims of any
kind, known and unknown, suspected or unsuspected, against the Released Parties,
which you, your heirs, executors, administrators, successors, and assigns
(together and collectively “Executive”) have or may have as of the date of
execution of this Letter Agreement, including, but not limited to, any alleged
violation of:
          The National Labor Relations Act, as amended;
          Title VII of the Civil Rights Act of 1964, as amended;
          Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
          The Employee Retirement Income Security Act of 1974, as amended;
          The Immigration Reform Control Act, as amended;
          The Americans with Disability Act of 1990, as amended;
          The Age Discrimination in Employment Act of 1967, as amended;
          The Fair Labor Standards Act, as amended;
          The Occupational Safety and Health Act, as amended;
          The Equal Pay Act;
          The Family and Medical Leave Act of 1993;
          all Colorado laws concerning the workplace;
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance; based upon any covenant of good
faith and fair dealing, implied or express contract, wrongful discharge,
promissory estoppel, equitable estoppel, employee benefit, violation of public
policy, negligent or intentional infliction of emotional distress, defamation,
false light, compelled self-publication, fraud, misrepresentation, invasion of
privacy, assault, battery, tortious interference with a contract, tortious
interference with a business relationship or economic interest, negligent
retention, negligent hiring, negligent supervision, negligence, negligent
misrepresentation, gross negligence, loss of consortium, equity or any
intentional or other tort; and/or
          (i)      Arising out of the Released Parties’ personnel practices,
policies, or procedures; and
          (ii)      Arising out of or relating to Executive’s employment or the
initiation, existence or cessation of Executive’s employment with the Released
Parties, including any

3



--------------------------------------------------------------------------------



 



claims for salary, wages, severance pay, vacation pay, sick pay, bonuses, and
any other compensation or benefit of any nature; and
          (iii)      Arising out of any statements or representations to or
about Executive; and
          (iv)      Arising out of any other wrong, injury or loss allegedly
suffered by Executive; and
any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters (collectively the “Released Claims”).
You shall not sue or initiate against the Released Parties any action or
proceeding, or participate in the same, individually or as a member of a class,
under any contract (express or implied), or any federal, state or local law,
statute or regulation pertaining in any manner to the Released Claims.
     (b)      Except for the obligations created by this Letter Agreement, the
Released Parties hereby covenant not to sue and release and forever discharge
you from any and all claims, known and unknown, which the Release Parties have
or may have against you, including all claims arising from your position as
Senior Vice President — Condominiums or as an employee of the Company or its
subsidiaries or affiliates and the termination of that relationship (and
specifically including any and all claims related to prior promises or contracts
of employment), as of the date of this Letter Agreement; provided, however, the
Released Parties do not release you with respect to claims arising out of or
relating to fraud, gross negligence or willful misconduct.
     (c)      You will continue to be entitled to indemnification for the period
during which you were employed as an officer of the Company pursuant to the
provisions of Section 7.1 of the Company’s Amended and Restated Bylaws dated
March 14, 2007.
9.      No Claims Exist. You confirm that no claim, charge, complaint, or action
exists pertaining in any manner to the Released Claims in any forum or form. In
the event that any such claim, charge, complaint or action is filed, you shall
not be entitled to recover any relief or recovery therefrom, including costs and
attorney’s fees.
10.      Non-Disparagement. You agree not to make any negative, disparaging,
disruptive or damaging statements, comments or remarks to any third party
concerning the Company and its business. In response to inquiries about you from
individuals inside or outside of the Company, the Company’s official response
shall be to provide our standard reference information of dates of employment
and title or that “Mr. Boeckel resigned.”
11.      Assistance. In partial consideration for your receipt of the benefits
provided to you by the Company under this Letter Agreement, to which you are not
otherwise entitled, you agree to provide reasonable assistance related to
transition matters to the Company and/or its employees through the Separation
Date.
12.      Confidentiality. You acknowledge that you have been exposed to and have
learned a substantial amount of information, which is proprietary and
confidential to the Company,

4



--------------------------------------------------------------------------------



 



whether or not you developed or created such information. You acknowledge that
such proprietary and confidential information may include, but is not limited
to, trade secrets; acquisition or merger information; advertising and
promotional programs; resource or developmental projects; plans or strategies
for future business development; financial or statistical data; customer
information, including, but not limited to, customer lists, sales records,
account records, sales and marketing programs, pricing matters, and strategies
and reports; and any Company manuals, forms, techniques, and other business
procedures or methods, devices, computer software or matters of any kind
relating to or with respect to any confidential program or projects of the
Company, or any other information of a similar nature made available to you and
not known in the trade in which the Company is engaged, which, if misused or
disclosed, could adversely affect the business or standing of the Company
(collectively, the “Confidential Information”). Confidential Information shall
not include information that is generally known or generally available to the
public through no fault of your own. You agree that except as required by court
order, you will not at any time divulge to any person, agency, institution, the
Company or other entity any information which you know or has reason to believe
is proprietary or confidential to the Company, including but not limited to the
types of information described above, or use such information to the competitive
disadvantage of the Company. You agree that your duties and obligations under
this Section 12 will continue until the later of twelve (12) months after the
Separation Date, or as long as the Confidential Information remains proprietary
or confidential to the Company.
13.      Non-Solicitation. As further consideration for the benefits provided in
this Letter Agreement for a period terminating one (1) year from the Separation
Date, you agree not to directly or indirectly solicit for employment any person
employed by the Company or its affiliates.
14.      Joint Preparation of Agreement. This Letter Agreement is deemed to have
been drafted jointly by the parties. In any interpretation of this Letter
Agreement, the provisions of this Letter Agreement shall not be interpreted or
construed against any party on the basis that the party was the drafter.
15.      Severability. If any provision of this Letter Agreement is determined
to be invalid or unenforceable, in whole or in part, such determination will not
affect any other provision of this Letter Agreement. For example, if the release
of a particular claim is held by a court to be invalid or unenforceable, such
ruling will not affect the releases of any other claims.
16.      Entire Agreement. This Letter Agreement contains the entire agreement
between you and the Company and is the complete, final and exclusive embodiment
of our agreement with regard to the subject matter. It is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it may not be modified except in writing signed by you and an
officer of the Company.
17.      Governing Law. This Letter Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Colorado, as
applied to contracts made and performed entirely within the State of Colorado.

5



--------------------------------------------------------------------------------



 



Please sign and return this Letter Agreement to me, keeping a copy for yourself.
Our sincerest wishes in your future endeavors.
Sincerely,
UDR, Inc.

                  /s/ W. Mark Wallis                         W. Mark Wallis    
    Senior Executive Vice President        
 
                Accepted and Agreed:        
 
               
Date:
  May 31, 2007       By:   /s/ Lester C. Boeckel
 
               
 
              Lester C. Boeckel

6